Hunter, J.
(dissenting) — Seattle Municipal Code, § 12.11.020 (ordinance No. 16046, § 1) should not be so narrowly construed. The majority’s theory that it applies only when the criminal act is accompanied by “hue and cry or public disturbance generated either by physical violence or by flight to avoid detection or attempt to effect recovery, detention or arrest” distorts the plain meaning of the ordinance. It ignores the broad meaning ordi*10narily applied to the terms “public peace” and “disorderly conduct.”
The majority equates section 12.11.020 with the common law offense of “breach of the peace,” a generic term Which traditionally describes unlawful conduct accompanied by physical violence or public disruption. The ordinance before us is substantially more than a mere codification of that offense and must be measured by different standards. In addition to “disorderly conduct,” an offense unknown to the common law, section 12.11.020 also proscribes “conduct tending to disturb the public peace” and “indecent or immoral act, practice or conduct tending to debauch the public morals.” (Italics ours.) There is a distinction between statutes which prohibit an actual physical disturbance and those which prohibit an activity having a tendency to disturb the public peace. The “tendency” type of legislation is obviously designed to reach a greater variety of activity than the ordinance which requires an actual public tumult.
We have held that Seattle Municipal Code § 12.11.020 is applicable to such conduct as the utterance of degrading words to a police officer, Pavish v. Meyers, 129 Wash. 605, 225 P. 633, 34 A.L.R. 561 (1924), public drunkenness, Seattle v. Hill, 72 Wn.2d 786, 435 P.2d 692 (1967), and shoplifting, Seattle v. Franklin, 191 Wash. 297, 70 P.2d 1049 (1937). In none of those cases was there a dramatic disturbance of the public tranquility as is now demanded by the majority.
I would affirm the defendant’s conviction under the authority of Seattle v. Franklin, supra, concluding that embezzlement, like larceny, is unlawful conduct amounting to “disorderly conduct” within the meaning of section 12.11.020. Disorderly conduct is “behavior that is contrary to law.” Black’s Law Dictionary 556 (4th ed. rev. 1968). An act of embezzlement is certainly in this defined category.
I would further hold that the defendant’s unlawful conduct was prohibited under the ordinance as “conduct tending to disturb th'i public peace.” Although the term “public *11peace” has never been defined by this court, it is apparent from Pavish v. Meyers, supra, that the offense does not require an actual public disturbance. Also see, Connecticut v. Protopapas, 23 Conn. Supp. 471, 184 A.2d 558 (1962), and South Euclid v. Novy, 7 Ohio Misc. 181, 36 Ohio Op. 2d 228, 214 N.E.2d 711 (1966).
Public peace has been defined as:
that sense of security and tranquility so necessary to one’s comfort, which every person feels under the protection of the law; and a breach of the peace is an invasion of the protection which the law thus affords.” . . . Although terror usually accompanies the crime in its aggravated form, fear is not an essential ingredient of the offense. . . . The controlling factor is found in the background and circumstances which attend the alleged offense.
State v. Sanderson, 123 Vt. 214, 216, 185 A.2d 730 (1962).
The background and circumstances of this case indicate that the defendant’s act violated the security and tranquility which is accorded by law to the public and to the victim. The defendant well knew that his taking of the binoculars was wrongful and criminal regardless of whether a public cry of alarm occurred or not. No one can reasonably conclude to the contrary.
I would affirm.
Finley, J., concurs with Hunter, J.